WELLIVER, Judge,
dissenting.
I respectfully dissent and concur in the dissenting opinion of Senior Judge Houser. The clarity of thought, the understanding of Missouri business and the scholarly analysis of our law constitutes one of the best exposés of the majority’s insatiable appetite for assessing taxes by judicial interpretation.1

. The dissenting opinion of Houser, Sr.J., also stands as a tribute to the Missouri Non-Partisan Court Plan utilization of its senior judges and is the strongest argument for Missouri taking the second step and enacting the federal court system for utilizing the talents of senior judges.